Affirmed and Memorandum Opinion filed August 4, 2022.




                                     In The

                    Fourteenth Court of Appeals


                          NO. 14-21-00486-CR
                          NO. 14-21-00487-CR
                          NO. 14-21-00488-CR




               CLARENCE WILLIAMS JUNIOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 21st District Court
                         Washington County, Texas
                 Trial Court Cause Nos. 19107, 19117, 19118

                         MEMORANDUM OPINION

      Appellant appeals the trial court’s assessment of punishment of 50 years’
incarceration to run concurrently for each of the following offenses: (1) assault
against a family member with a previous conviction enhanced to habitual (No. 14-
21-00486-CR); (2) burglary of a habitation with intent to commit other felony
enhanced to habitual (No. 14-21-00487-CR); (3) burglary of a habitation with
intent to commit other felony enhanced to habitual (No. 14-21-00488-CR); (4)
aggravated assault with a deadly weapon enhanced to habitual (No. 14-21-00488-
CR); (5) assault against a family member with a previous conviction enhanced to
habitual (No. 14-21-00488-CR); (6) assault against a family member impeding
breath with a previous conviction enhanced to habitual (No. 14-21-00486-CR); and
(7) the trial court’s assessment of 10 years’ confinement to run concurrently for the
offense of evading arrest with a previous conviction enhanced to a second-degree
felony (No. 14-21-00487-CR). See Tex. Penal Code §§ 22.01(b)(2)(A); 30.02(d);
22.02(a)(2); 22.01(b)(2)(B); and 38.04(b)(1). Appellant pleaded guilty to all counts
and entered a plea of true to all enhancement paragraphs. The trial court certified
appellant’s right to appeal as to punishment only.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738 (1967), presenting a professional evaluation of the record
and demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On May 26, 2022, appellant filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim

                                         2
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3